                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ROBERT LEE M.,1                        )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 18-2444-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER



       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act. 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding no error

in the Administrative Law Judge’s (ALJ) decision, the court ORDERS that judgment

shall be entered pursuant to the fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the

Commissioner’s final decision.



1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
I.     Background

       Plaintiff argues that the ALJ erroneously failed to address or consider limitations

related to Plaintiff’s impairments which the ALJ found not severe within the meaning of

the Act and regulations at step two of the sequential evaluation process; failed properly to

assess Plaintiff’s residual functional capacity (RFC) in numerous ways, including failing

his duty to develop the record and obtain a medical opinion regarding Plaintiff’s physical

RFC, failing adequately to account in the RFC assessed for the moderate mental

limitations he found Plaintiff has both in the broad mental functional area of interacting

with others and in the area of concentrating, persisting, or maintaining pace, erroneously

evaluating Plaintiff’s allegations of symptoms resulting from his impairments, and

erroneously weighing the medical opinions of treating mental health professionals; and

failed to sustain the Commissioner’s burden at step five of the sequential evaluation

process by failing to resolve the apparent conflict between the Dictionary of Occupational

Titles (DOT) information regarding the representative jobs allegedly available to an

individual such as Plaintiff and the vocational expert’s testimony regarding those jobs.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

                                             2
the weight of the evidence. Substantial evidence is more than a scintilla, but it is less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not a quantitative exercise, for evidence is not substantial if it is overwhelmed by other

evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v. Bowen,

865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

                                              3
claimant has engaged in substantial gainful activity since the alleged onset, whether he

has a severe impairment(s), and whether the severity of his impairment(s) meets or equals

the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404, Subpt.

P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the Commissioner

assesses claimant’s RFC. 20 C.F.R. § 404.1520(e). This assessment is used at both step

four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform his past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, he is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

       The court considers the issues in the order they are reached when applying the

sequential evaluation process.

II.    Step Two – Impairments That Are Not Severe

       Plaintiff argues, “The ALJ … did not address or consider any limitations related to

[Plaintiff’s ‘not severe’] impairments after finding them to be ‘no[t]-severe.’” (Pl. Br.

                                             4
30). He quotes Soc. Sec. Ruling (SSR) 96-8p, “In assessing RFC, the adjudicator must

consider limitations and restrictions imposed by all of an individual's impairments, even

those that are not ‘severe.’ While a ‘not severe’ impairment(s) standing alone may not

significantly limit an individual’s ability to do basic work activities, it may—when

considered with limitations or restrictions due to other impairments—be critical to the

outcome of a claim.” (Pl. Br. 30-31).

       The Commissioner argues two points. The ALJ stated he considered “Plaintiff’s

‘medically determinable impairments’ and his ‘medical impairments’ in evaluating” his

RFC, and the court, as is the usual practice, should take him at his word. (Comm’r Br. 7)

(quoting R. 843). And, Plaintiff has not only failed to show that the ALJ did not consider

all his impairments but does not point to any functional limitation resulting from his “not

severe” impairments which were not assessed by the ALJ. Id.

       In his Reply Brief, Plaintiff argues, “Defendant references boilerplate language

found in every decision, and, the reference is to the ALJ’s credibility determination – not

the RFC. In fact, the ALJ pointedly and specifically discusses only the ‘severe’ physical

impairments in assessing the RFC.” (Reply 4) (citing R. 843-844).

       A.     Standard for Evaluating “Not Severe” Impairments

       An impairment is not considered severe if it does not significantly limit a

claimant’s ability to do basic work activities such as walking, standing, sitting, carrying,

understanding simple instructions, responding appropriately to usual work situations, and

dealing with changes in a routine work setting. 20 C.F.R. § 404.1522. The Tenth Circuit

has interpreted the regulations and determined that to establish a “severe” impairment or

                                              5
combination of impairments at step two of the sequential evaluation process, Plaintiff

must make only a “de minimis” showing. Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th

Cir. 1997). Plaintiff need only show that an impairment would have more than a minimal

effect on his ability to do basic work activities. Williams, 844 F.2d at 751. However, he

must show more than the mere presence of a condition or ailment. Hinkle, 132 F.3d at

1352 (citing Bowen v. Yuckert, 482 U.S. 137, 153 (1987)). Under the regulations, the

Social Security Administration (SSA) will consider the combined effect of a claimant’s

impairments “without regard to whether any such impairment, if considered separately,

would be of sufficient severity” to establish disability. 20 C.F.R. § 404.1523(c); see also

20 C.F.R. § 404.1545(a)(2), SSR 96-8p, West’s Soc. Sec. Reporting Serv., Rulings 147

(Supp. 2018).

       B.       Analysis

       Plaintiff’s argument conflates the regulatory requirement that an ALJ consider all

impairments when assessing RFC with a non-existent requirement to discuss “not severe”

impairments when assessing RFC. The ALJ noted the requirement that in assessing RFC

he must “consider all of the claimant’s impairments, including impairments that are not

severe.” (R. 837, citing 20 C.F.R. §§ 404.1520(e) and 404.1545; SSR 96-8p). He stated

that he made his RFC assessment “[a]fter careful consideration of the entire record,” id.

at 842, and as Plaintiff acknowledges, in summarizing his analysis of Plaintiff’s

allegations of symptoms he based that analysis on “claimant’s medically determinable

impairments,” and found that the “facts in the record show that the claimant’s medical



                                             6
impairments caused some difficulties, but suggest that the claimant’s symptoms were not

disabling prior to the date last insured.” Id. at 843 see also (Reply 4).

       While Plaintiff is correct that the ALJ did not discuss which RFC limitations relate

to each of Plaintiff’s “not severe” impairments, the ALJ recognized his duty to consider

all of the “not severe” impairments and specifically stated that he had considered all the

evidence and Plaintiff’s medically determinable impairments. As the Commissioner

argues, the court’s general practice “is to take a lower tribunal at its word when it

declares that it has considered a matter.” Hackett, 395 F.3d at 1173 (citing United States

v. Kelley, 359 F.3d 1302, 1304-05 (10th Cir. 2004), and Andrews v. Deland, 943 F.2d

1162, 1170 (10th Cir. 1991). As in Hackett, the court sees no reason to depart from that

practice here, particularly since Plaintiff cites to no record evidence of a functional

limitation resulting from a “not severe” impairment which was not adequately accounted

for in the RFC assessed.

III.   RFC Assessment

       A.     Duty to Develop the Record

       Plaintiff argues there are no medical opinions or medical evidence stating

functional limitations from his severe physical impairments. (Pl. Br. 29). He argues,

“The ALJ should have fulfilled his duty to develop the record fully and fairly and

obtained some medical opinion as to [Plaintiff]’s physical functional limitations.” He

argues this is so because disability hearings are non-adversarial, an ALJ must develop the

arguments for and against granting benefits and must make reasonable effort to ensure

the record contains sufficient evidence to assess RFC, and an “ALJ is precluded from

                                              7
relying on his own ‘medical expertise’ in establishing the RFC.” Id. (citing Sims v. Apfel,

530 U.S. 103 (2000); Perales, 402 U.S. 389; Washington v. Shalala, 37 F.3d 1437, 1442

(10th Cir. 1994); Thompson v. Sullivan, 987 F.2d 1482, 1493 (10th Cir. 1993); Kemp v.

Bowen, 816 F.2d 1469, 1476 (10th Cir 1987);3 Baker v. Barnhart, 84 F.App’x 10, 14

(10th Cir. 2003)).

       The Commissioner implies, without citation to record evidence in support, that

Plaintiff’s assertion that there is no medical evidence stating functional limitations

resulting from Plaintiff’s physical impairments is inaccurate. (Comm’r Br. 6). He argues

that an RFC assessment is an administrative finding within the ALJ’s duty and there is no

requirement for a direct correspondence between a medical opinion and the RFC. Id.

Finally, he argues that Plaintiff asserted through his attorney at both hearings that the

record was complete, he did not request a consultative examination regarding his physical

functioning, and the court should not remand in these circumstances. Id.

       Plaintiff argues that the Commissioner ignored the case law cited in Plaintiff’s

brief and his reliance on Chapo is misplaced because that court was concerned about the

staleness of one medical opinion and ordered the ALJ to obtain an updated medical

opinion on remand whereas in the record here, there is not even one medical opinion.

(Reply 3). Quoting Whittle v. Colvin, No. 13-CV-0580-CVE-FHM, 2015 WL 630923, at



3
 Plaintiff cited the case of “Kemp v. Bowen, 186 F2d 1469, 1476 (10th Cir. 1987)” but
such a case does not exist at the location cited. The court assumes Plaintiff’s counsel
made a typographical error, and although there are several Tenth Circuit cases titled
Kemp v. Bowen, the one cited above seems to fit with Plaintiff’s argument and most
closely matches the citation given.
                                              8
*6 (N.D. Okla. Feb. 12, 2015), Plaintiff argues that an ÁLJ cannot simply invent an RFC.

(Reply 3). Plaintiff asserts that the Commissioner’s argument, that Plaintiff’s attorney

confirmed at the hearing the record was complete, is an improper post hoc argument and

it relates to a new regulation requiring a claimant to submit all evidence or notify the ALJ

of evidence requested but not received five days prior to the hearing. (Reply 3). He

reiterates his argument that Social Security proceedings are not adversarial and argues

that “Defendant and/or the ALJ is responsible for arranging for consultative examinations

and for obtaining opinions from treating sources.” Id. (citing Sims, 530 U.S. 103;

Perales, 402 U.S. 389; and 20 C.F.R. § 404.1454(a)(3)).

       As Plaintiff suggests, the ALJ has a duty to develop the record:

       The ALJ has a basic obligation in every social security case to ensure that
       an adequate record is developed during the disability hearing consistent
       with the issues raised. This is true despite the presence of counsel,
       although the duty is heightened when the claimant is unrepresented. The
       duty is one of inquiry, ensuring that the ALJ is informed about facts
       relevant to his decision and learns the claimant’s own version of those
       facts.

Henrie v. U.S. Dep’t of Health & Human Servs., 13 F.3d 359, 360-61 (10th Cir. 1993)

(citations, quotations, and brackets omitted). The facts Plaintiff alleges were missing but

necessary were medical evidence and a medical opinion regarding his physical

capabilities. However, the record contains medical evidence regarding Plaintiff’s

physical impairments, and the ALJ discussed that evidence. (R. 843-44). As the

Commissioner’s brief suggests without specifically citing, the record contains two

medical opinions regarding Plaintiff’s physical abilities, one completed by Dr. Tawadros

on November 19, 2013 at the reconsideration level on Plaintiff’s first application (R. 187-

                                             9
88), and the other by Dr. Byrnes on September 19, 2017 at the reconsideration level on

the subsequent application. Id. at 961-62. Although both physicians opined Plaintiff’s

physical impairments are not severe and neither suggested physical functional limitations,

the ALJ considered the evidence and found Plaintiff has physical impairments including

severe impairments of degenerative disc disease, degenerative joint disease of the lumbar

spine, and mild bilateral carpal tunnel syndrome. (R. 838-39). He found that Plaintiff’s

physical impairments, in part, limited him to light work and only occasionally climbing

stairs and ramps, and never climbing ropes, ladders, or scaffolds; occasionally stooping,

kneeling, and crouching, but never crawling; occasionally reaching overhead, frequently

handling; and to avoid concentrated exposure to extreme heat and cold, excessive

vibrations, hazardous machinery, and unprotected heights. Id. at 842.

       Central to Plaintiff’s argument is that the ALJ should have ordered a consultative

examination and sought a current opinion regarding Plaintiff’s physical functional

limitations. The regulations effective when this case was decided require “a consultative

examination to try to resolve an inconsistency in the evidence, or when the evidence as a

whole is insufficient to allow us to make a determination or decision.” 20 C.F.R.

§ 404.1519a(b) (2017) (effective March 26, 2012). But Plaintiff’s only argument in this

regard appears to be that (1) no doctor has provided specific functional limitations, (2) no

other medical evidence specifically addresses Plaintiff’s physical functional limitations,

and (3) an ALJ may not rely “on his own ‘medical expertise’ in establishing the RFC,”

therefore the evidence is insufficient to make a decision and a medical examination is

necessary. (Pl. Br. 29-30).

                                            10
      While each premise of Plaintiff’s argument is correct, that does not require the

conclusion Plaintiff suggests. This is so because there is no evidence the ALJ relied upon

his own “medical expertise” to assess the physical RFC in this case. As the

Commissioner suggests in his Brief, “the ALJ, not a physician, is charged with

determining a claimant’s RFC from the medical record.” Howard v. Barnhart, 379 F.3d

945, 949 (10th Cir. 2004). “And the ALJ’s RFC assessment is an administrative, rather

than a medical determination.” McDonald v. Astrue, 492 F. App’x 875, 885 (10th Cir.

2012) (citing SSR 96-05p, 1996 WL 374183, at *5 (July 1996)). Because RFC

assessment is made based on “all of the evidence in the record, not only the medical

evidence, [it is] well within the province of the ALJ.” Dixon v. Apfel, No. 98-5167, 1999

WL 651389, at **2 (10th Cir. Aug. 26, 1999); 20 C.F.R. § 404.1545(a). Moreover, the

final responsibility for determining RFC rests with the Commissioner, and in cases before

an ALJ he has assigned that responsibility to the ALJ. 20 C.F.R. § 404.1546(c).

      Plaintiff attempts to discredit Howard by relying on an unpublished opinion of the

District Court for the Northern District of Oklahoma. (Reply 3) (quoting Whittle, 2015

WL 630923, at *6). This court is aware of no circumstance in this Circuit in which an

unpublished decision of a district court might be more persuasive than a (binding)

published decision of the Tenth Circuit. Moreover, Plaintiff does not quote the first two

sentences of the paragraph of the Whittle opinion upon which he relies:

      The Court acknowledges that “the ALJ, not a physician, is charged with
      determining a claimant's RFC from the medical record.” Howard v.
      Barnhart, 379 F.3d 945, 949 (10th Cir. 2004). The Tenth Circuit has
      “rejected [the] argument that there must be specific, affirmative, medical


                                            11
       evidence on the record as to each requirement of an exertional work level
       before an ALJ can determine RFC within that category.” Id.

Whittle, 2015 WL 630923, at *6. To be sure, as the Whittle court went on to note an

“ALJ cannot simply invent an RFC.” Id. But, that is not what happened here. Here, the

ALJ performed his duty in accordance with the regulations and SSR 96-8p. He

considered the evidence, medical and nonmedical, and assessed an RFC based upon that

evidence. More is not required.

       As this court noted more than eight years ago, the narrative discussion required by

SSR 96-8p to be provided in an RFC assessment does not require citation to a medical

opinion, or even to medical evidence in the administrative record for each RFC limitation

assessed. Castillo v. Astrue, No. 10-1052, 2011 WL 13627, *11 (D. Kan. Jan. 4, 2011).

“What is required is that the discussion describe how the evidence supports the RFC

conclusions, and cite specific medical facts and nonmedical evidence supporting the RFC

assessment.” Id. See also, Thongleuth v. Astrue, No. 10-1101-JWL, 2011 WL 1303374,

*13 (D. Kan. Apr. 4, 2011). There is no need in this case, or in any other, for the

Commissioner to base the limitations in his RFC assessment upon specific statements in

medical evidence or medical opinions in the record. Therefore, in this case the mere lack

of a medical opinion suggesting specific physical functional limitations or of other

medical evidence addressing specific physical functional limitations does not make the

evidence as a whole insufficient to allow the SSA to make a decision and will not trigger

a duty to order a consultative examination.




                                              12
       This is especially true since Plaintiff was represented by counsel before the ALJ

who did not even hint that a consultative examination might be necessary:

       In cases such as this one where the claimant was represented by counsel,
       “‘the ALJ should ordinarily be entitled to rely on the claimant’s counsel to
       structure and present [the] claimant’s case in a way that the claimant’s
       claims are adequately explored,’ and the ALJ ‘may ordinarily require
       counsel to identify the issue or issues requiring further development.’”

Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008) (citing Branum v. Barnhart, 385

F.3d 1268, 1271 (10th Cir. 2004) (quoting Hawkins v. Chater, 113 F.3d 1162, 1167 (10th

Cir.1997))).

B.     The ALJ’s Findings at Step Three of Moderate Limitations in Two Broad
       Areas of Mental Functioning—Concentrating, Persisting, or Maintaining
       Pace; and Interacting With Others

       Plaintiff notes that the ALJ found Plaintiff to have moderate limitations in each of

these two broad mental functional areas. (Pl. Br. 31, 32) (citing R. 840, 841).4 He argues

that limiting Plaintiff to unskilled, routine, repetitive tasks fails adequately to account for

a moderate limitation in concentrating, persisting, or maintaining pace, id. at 31, and that

although a moderate limitation in interacting with others accounts for the ALJ’s



4
 Plaintiff’s Brief speaks of “maintaining concentration, persistence, or pace” (Pl. Br. 31)
but the ALJ found “[w]ith regard to concentrating, persisting, or maintaining pace, the
claimant had a moderate limitation.” (R. 841). Moreover, in laying out his step three
analysis, the ALJ introduced the four broad areas of mental functioning (the “paragraph
B” criteria of the Mental Listings) and named this area consistently with the
regulations—“concentrating, persisting, or maintaining pace.” (R. 840, see also, 20
C.F.R. § 404.1520a(c)(3) (“concentrate, persist, or maintain pace” is one of the four
broad functional areas); 20 C.F.R., Pt. 404, Subpt. P, App. 1 § 12.00E(3) (“concentrate,
persist, or maintain pace” is one of the paragraph B criteria)). The court’s review is
directed at the Commissioner’s final decision and it will use terms of art as used by the
Commissioner except when the use of such terms is in some manner inappropriate.
                                              13
limitation to no contact with the public as part of a job, and for no more than occasional

contact with coworkers, it also requires the ALJ to explain why he did not include some

limitation on interacting with supervisors. Id. at 32.

         The Commissioner argues that Plaintiff is attempting to conflate the step three

finding regarding whether a mental impairment is severe enough to meet a Listing with

the RFC assessment of mental functional limitations. (Comm’r Br. 8). He argues that is

contrary to the regulations and Tenth Circuit law. He points out that both SSR 96-8p and

the decision at issue make clear that the findings regarding the paragraph B criteria at

step three of the process are not a mental RFC assessment—which requires a more

detailed assessment. Id. (citing SSR 96-8p, and R. 841-42). He argues that contrary to

the unpublished and nonbinding cases cited by Plaintiff in support of his argument, the

Tenth Circuit has held in a published decision that a restriction to unskilled work might

account for moderate mental limitations found at step three of an ALJ’s decision. Id. at

9-10 (citing Smith v. Colvin, 821 F.3d 1264, 1268-69 (10th Cir. 2016); and Virgil v.

Colvin, 805 F.3d 1199, 1204 (10th Cir. 2015)). The Commissioner argues that Plaintiff

does not point to specific record evidence demonstrating Plaintiff has problems

interacting with supervisors, and the Commissioner points to Plaintiff’s submission that

he has no trouble getting along with authority figures and to the fact he had worked as a

deputy sheriff and as a volunteer firefighter, both of which involve a strict hierarchy. Id.

at 11.

         1.    Assessing Mental Impairments



                                              14
       The Commissioner has promulgated a Psychiatric Review Technique for

evaluating mental impairments. 20 C.F.R. ' 404.1520a (2018) (effective Mar 27, 2017).

In evaluating the severity of mental impairments at steps two and three, the technique

provides for rating the degree of functional limitation in each of four broad mental

functional areas: understand, remember, or apply information; interact with others;

concentrate, persist, or maintain pace; and adapt or manage oneself. Id.

' 404.1520a(c)(3). After rating the degree of limitation in each functional area, the

Commissioner determines the severity of Plaintiff=s mental impairments. Id.

' 404.1520a(d). When all functional areas are rated as “none” or “mild,” the agency will

generally conclude at step two of the sequential evaluation process that Plaintiff=s mental

impairments are not severe. Id. ' 404.1520a(d)(1). If the mental impairments are severe,

the technique requires an evaluation of whether the impairment meets or equals a listed

mental disorder by comparing the step two findings and the medical evidence with the

criteria of the listings. Id. ' 404.1520a(d)(2). The four broad mental functional areas are

defined as the Paragraph B criteria of most of the Listings of mental disorders. 20

C.F.R., Pt. 404, Subpt. P, App. 1 § 12.00E; see also, § 12.00A (all mental disorder

Listings except 12.05 contain Paragraph B criteria). If the Commissioner determines that

Plaintiff=s mental impairments do not meet or equal a listing, he will then assess

Plaintiff=s RFC. Id. ' 404.1520a(d)(3).

       In determining RFC, the Commissioner will consider Plaintiff=s “ability to meet

the physical, mental, sensory, and other requirements of work.” Id. ' 404.1545(a)(4).

The regulations provide that “[a] limited ability to carry out certain mental activities, such
                                             15
as limitations in understanding, remembering, and carrying out instructions, and in

responding appropriately to supervision, co-workers, and work pressures in a work

setting, may reduce [Plaintiff=s] ability to do [work.]” Id. ' 404.1545(c).

       The Commissioner has clarified the difference between evaluating the severity of

mental limitations at steps two and three based upon the broad functional areas identified

in the psychiatric review technique and assessing mental RFC. SSR 96-8p, West’s Soc.

Sec. Reporting Serv., Rulings 146 (Supp. 2018). “The mental RFC assessment used at

steps 4 and 5 of the sequential evaluation process requires a more detailed assessment by

itemizing various functions contained in the broad categories found in” the four mental

functional areas. Id. RFC must be expressed in terms of specific work-related functions.

Id. at 147. “Work-related mental activities generally required by competitive,

remunerative work include the abilities to: understand, carry out, and remember

instructions; use judgment in making work-related decisions; respond appropriately to

supervision, co-workers and work situations; and deal with changes in a routine work

setting.” Id. at 148. Therefore, an ALJ should not state a mental RFC in terms of the

four functional areas but should make a function-by-function assessment of each of the

work-related mental activities relevant to the case at hand rather than the broad mental

functional areas. Id. at 144.

       2.     The ALJ’s Findings

       At step two the ALJ found that Plaintiff has severe mental impairments including

post traumatic stress disorder, depression/anxiety, and mild traumatic brain injury by

history. (R. 838). Additionally, he found that Plaintiff has mild neurocognitive disorder

                                             16
which is not severe. (R. 839). At step three the ALJ found Plaintiff had moderate

limitation in understanding, remembering, or applying information; moderate limitation

in interacting with others; moderate limitation in concentrating, persisting, or maintaining

pace; and mild limitation in managing himself. Id. 840-41. Specifically, the ALJ noted

that in evaluating the area of interacting with others he took

       into consideration the letter dated December 1, 2017 from the principal of
       the high school the claimant’s son attended (Ex. 38E). In this letter the
       principal notified the claimant that he was no longer welcome on any USD
       362 school property for any reason except to attend the graduation of his
       son due to his ‘aggressive and belligerent actions’ towards the school
       district’s superintendent and the assistant principal of the high school. The
       claimant reports in his function report that he spends time with others only
       when he goes to church on most Sundays, but that he otherwise avoids
       people and avoids situations that put him in a position to cause conflict with
       others (Ex. 2E/5-6). However, he reports that he has never been fired or
       laid off from a job because of problems getting along with other people
       (Ex. 2E/7). The overall evidence in the record shows that the claimant is,
       for the most part, capable of interacting independently, appropriately, and
       effectively on a sustained basis, but that he had some limitations in
       interacting and relating with coworkers and the general public prior to the
       date last insured.

Id. In evaluating the area of concentrating, persisting, and maintaining pace he noted

Plaintiff:

       reports in his function report that he has problems with concentration, but
       no problems with attention, memory, or completing tasks (Ex. 2E/6). The
       overall evidence in the record shows that the claimant had some difficulty
       in sustaining focus, attention, and concentration to complete tasks in a
       timely manner, but not to the extent that he was precluded from performing
       unskilled routine and repetitive tasks and medium or low production rate
       jobs prior to the date last insured.

Id. at 841.

       The ALJ’s mental RFC assessment was that Plaintiff:


                                             17
       could perform unskilled routine repetitive tasks. He could have no contact
       with the public as part of the job, and no more than occasional contact with
       coworkers. He should not have been [sic] required to perform what would
       be considered as high production rate jobs, although low and medium rate
       production rate jobs would have still been acceptable.

(R. 842) (finding no. 5, bold omitted).

       3.     Analysis

       Plaintiff seems to argue for the proposition that an ALJ’s finding of a moderate

limitation at step two or three in any of the four broad mental functional areas requires

assessing moderate functional limitations in the RFC for each of the individual mental

abilities associated with that broad mental functional area. Whereas the Commissioner

seems to argue that is never the case. As usual, the answer is somewhere in between.

The fact both parties can find cases (although none of the cases cited by Plaintiff in this

regard are binding precedent) where step two or step three findings such as those present

in this case have reached conclusions favorable to the outcome they desire, is further

indication that the real key lies in analysis of the Commissioner’s decision in the facts

and circumstances of this case. There is no per se rule that applies in every case.

       In explaining his evaluation of concentrating, persisting, and maintaining pace, the

ALJ explained that the moderate limitation he found in this area would not preclude

“performing unskilled routine and repetitive tasks and medium or low production rate

jobs prior to the date last insured” (R. 841), and that is what he assessed in his mental

RFC—“[Plaintiff] could perform unskilled routine repetitive tasks. … He should not have

been [sic] required to perform what would be considered as high production rate jobs,

although low and medium rate production rate jobs would have still been acceptable.”

                                             18
(R. 482). Although Plaintiff appeals to treating source medical opinions that he cannot

work, the ALJ’s evaluation of those opinions will be addressed later, and Plaintiff does

not point to record evidence which precludes the ALJ’s findings.

       Plaintiff must demonstrate the error in the ALJ’s rationale or finding; the mere fact

that there is evidence which might support a contrary finding will not establish error in

the ALJ’s determination. “The possibility of drawing two inconsistent conclusions from

the evidence does not prevent an administrative agency’s findings from being supported

by substantial evidence. We may not displace the agency’s choice between two fairly

conflicting views, even though the court would justifiably have made a different choice

had the matter been before it de novo.” Lax, 489 F.3d at 1084 (citations, quotations, and

bracket omitted); see also, Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

       The court’s consideration of the ALJ’s evaluation of the area of interacting to

others is to a similar effect. The ALJ explained:

       The overall evidence in the record shows that the claimant is, for the most
       part, capable of interacting independently, appropriately, and effectively on
       a sustained basis, but that he had some limitations in interacting and
       relating with coworkers and the general public prior to the date last insured.

(R. 841). And, as quoted above, immediately prior to that finding, the ALJ discussed the

specific evidence upon which it was based. He assessed mental RFC limitations, as

Plaintiff acknowledged, that Plaintiff “could have no contact with the public as part of the

job, and no more than occasional contact with coworkers.” Id. at 842.

       Plaintiff’s question, “What about supervisors?” ignores this evaluation, the ALJ’s

citation to Plaintiff’s report “that he has never been fired or laid off from a job because of


                                             19
problems getting along with other people” (R. 841), and the fact as noted by the

Commissioner that Plaintiff had worked as a deputy sheriff and as a volunteer firefighter.

Therefore, although the ALJ did not specifically state there is no need for a limitation on

interacting with supervisors, Plaintiff is incorrect to argue, “The ALJ’s decision is silent

as to why he would impose limitations on [Plaintiff]’s ability to interact with the general

public and co-workers but not supervisors.” (Reply 6). Once again, Plaintiff’s only

appeal is to the opinion of his treating physician which was properly discounted by the

ALJ. Plaintiff has shown no error in the ALJ’s assessment of his mental limitations.

       C.     Plaintiff’s Allegations of Symptoms Resulting from His Impairments

       Plaintiff attacks three of the ALJ’s reasons for discounting his allegations of

symptoms resulting from his impairments. He argues the ALJ’s assertion that he did not

report trauma symptoms from his accident until mid-2014, “is simply factually

incorrect.” (Pl. Br. 36) (citing R. 846). He argues it was error to rely on his part-time

work, and the ALJ’s reliance on his activities of daily living was overstated or

mischaracterized. Id. at 37-38.

       The Commissioner argues that Plaintiff’s continuous part-time work “was a

legitimate basis for determining that he was not as limited as he claimed”—that it shows

an inconsistency between Plaintiff’s allegation of disabling symptoms and his activities.

(Comm’r Br. 16). He admits that Plaintiff did report symptoms from his 2011 accident

before mid-2014 but argues that the ALJ’s entire analysis does not turn on this one

mistake. (Comm’r Br. 16). Finally, he argues that the ALJ is “not required to parrot

Plaintiff’s description of his activities,” his summary of those activities was accurate,

                                             20
Plaintiff was “able to perform all of the activities of daily living the ALJ described,” and

the ALJ did not equate household chores to employment. Id. at 17.

       1.     The Standard for Evaluating Plaintiff’s Allegations of Symptoms

       The Tenth Circuit has explained the analysis for considering subjective allegations

regarding symptoms. Thompson, 987 F.2d at 1488 (dealing specifically with pain).

       A claimant’s subjective allegation of pain is not sufficient in itself to
       establish disability. Before the ALJ need even consider any subjective
       evidence of pain, the claimant must first prove by objective medical
       evidence the existence of a pain-producing impairment that could
       reasonably be expected to produce the alleged disabling pain. This court
       has stated: The framework for the proper analysis of Claimant=s evidence
       of pain is set out in Luna v. Bowen, 834 F.2d 161 (10th Cir. 1987). We
       must consider (1) whether Claimant established a pain-producing
       impairment by objective medical evidence; (2) if so, whether there is a
       “loose nexus” between the proven impairment and the Claimant’s
       subjective allegations of pain; and (3) if so, whether, considering all the
       evidence, both objective and subjective, Claimant’s pain is in fact
       disabling.

Thompson, 987 F.2d at 1488 (citations and quotation omitted).

       In evaluating a claimant’s allegations of symptoms, the court has recognized a

non-exhaustive list of factors which should be considered. Luna, 834 F.2d at 165-66; see

also 20 C.F.R. ' 404.1529(c)(3). These factors include:

       the levels of medication and their effectiveness, the extensiveness of the
       attempts (medical or nonmedical) to obtain relief, the frequency of medical
       contacts, the nature of daily activities, subjective measures of credibility
       that are peculiarly within the judgment of the ALJ, the motivation of and
       relationship between the claimant and other witnesses, and the consistency
       or compatibility of nonmedical testimony with objective medical evidence.



                                             21
Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (quoting Thompson, 987 F.2d at

1489).5

       The Commissioner has promulgated regulations suggesting relevant factors to be

considered in evaluating a claimant’s allegations of symptoms which overlap and expand

upon the factors stated by the court: Daily activities; location, duration, frequency, and

intensity of symptoms; factors precipitating and aggravating symptoms; type, dosage,

effectiveness, and side effects of medications taken to relieve symptoms; treatment for

symptoms; measures plaintiff has taken to relieve symptoms; and other factors

concerning limitations or restrictions resulting from symptoms. 20 C.F.R.

' 404.1529(c)(3)(i-vii).

       2.     The ALJ’s Findings




5
 Luna, Thompson, and Kepler, were decided when the term used to describe evaluation
of a claimant’s allegations of symptoms resulting from her impairments was “credibility
determination.” Although that term is no longer used, the applicable regulation never
used that term and the procedure for evaluating a claimant’s allegations of symptoms has
not significantly changed. Revisions to Rules Regarding the Evaluation of Medical
Evidence, 82 Fed. Reg. 5844-01, 5871 (Jan. 18, 2017) (codified at 20 C.F.R. § 404.1529).
Therefore, the three-step framework set out in Luna, based on 20 C.F.R. § 404.1529
(2017) is still the proper standard to be used as explained in the regulations in effect on
June 27, 2017, when this case was decided. Nonetheless, to the extent that “subjective
measures of credibility that are peculiarly within the judgment of the ALJ” relate to an
examination of a claimant’s character, that is specifically prohibited by SSR 16-3p, and is
no longer a valid factor to be considered.
        Plaintiff’s Brief argues that the ALJ found him “not entirely credible” (Pl. Br. 37,
38), and in his Reply Brief he refers to “credibility” and the “credibility determination.”
(Reply 1). Since his argument and the case law he cites relate to the ALJ’s finding that
“the claimants statements concerning the intensity, persistence and limiting effects of
these symptoms are not entirely consistent with the medical evidence and other evidence
in the record” (R. 843) (underline added), the court has considered them in that context.
                                             22
       As suggested in footnote 5 above, the ALJ found “the claimant’s statements

concerning the intensity, persistence and limiting effects of [his alleged] symptoms are

not entirely consistent with the medical evidence and other evidence in the record for the

reasons explained in this decision.” (R. 843). In the portion of the decision explaining

his RFC assessment, the ALJ explained the standard controlling his consideration of

Plaintiff’s allegation of symptoms, summarized the evidence related to physical

impairments and that related to mental impairments, and summarized and weighed the

opinions of Plaintiff’s treating mental healthcare providers at the Veterans Administration

(VA). (R. 842-49).

       3.     Analysis

       The ALJ’s discussion in his RFC assessment is replete with discussion of the

inconsistencies between Plaintiff’s allegations of symptoms and other record evidence.

The ALJ noted Plaintiff’s reports of significant limitations to Dr. Davis, his psychologist,

but noted “[t]he psychiatric notes describe a different level of functioning.” (R. 845). He

explained,

       In November 2014, he alleged having nightmares about trucks, but his
       mood and affect were still noted to be within normal limits (Exhibit
       12F/27-34). In December 2014, he was able to start a new job at Home
       Depot (Exhibit 12F/18-19).

       The psychiatric notes describe a different level of functioning. At follow
       up visits with Dr. Duong in October 2014, December 2014, and January
       2015, the claimant was still only noted to have an adjustment disorder
       diagnosis. He was taking his medication as prescribed and his mental
       status was good. No GAF score change was noted (Exhibit 12F/12-16, 19-
       23).



                                             23
(R. 845). He noted Dr. Taylor’s opinion “that claimant’s overall symptoms related to

TBI [(traumatic brain injury)] should improve over time.” Id. (quoting Ex. 16F/4, R.

1303).

         The court quotes the next two pages of the ALJ’s discussion, underlines the

inconsistencies mentioned, and notes the last paragraph which provides his conclusion

regarding Plaintiff’s allegations of disabling symptoms:

         In September of 2016, the claimant reported that he had resumed substitute
         teaching and enjoyed it. In October of 2016, he reported he was doing well
         and having more enjoyment in life, and that he was still able to part-time
         substitute teach. His mood and affect were noted to be within normal limits
         and he maintained good eye contact. His concentration was noted to appear
         to be “strong.” He reported that he had not taken risperidone since early
         September. He reported that he was taking care of 7 rescue dogs. His
         insight was noted as fair and his judgment was good. In January of 2017,
         he reported inconsistent compliance with fluoxetine (Ex. 8A/6-7).

         The GAF scores in the record are considered as opinions to show the
         claimant’s functioning on a given day. To this extent, they are given some
         weight to show that the claimant has only moderate difficulties, as
         evidenced by GAF scores ranging from 60 to 65.

         The facts show that although the claimant could not perform his past work
         through the date last insured, he could perform other work. He lamented
         during his testimony at the first hearing that he was now “driving 50 miles
         one way to work a $10 an hour job.” Reduced wages and inconvenience
         are not relevant to the determination of disability under the Social Security
         Act. He admit [sic] to working part time, up to 25 hours a week, alleging
         that he cannot work full time. He alleges he is “putting on a show” when
         he works and still has depression under the surface. He alleges that he is
         performing poorly at the job, as he is easily distracted and cannot
         communicate well with customers (Hearing Testimony). Despite these
         allegations, the fact remains that he is working approximately half-time and
         that his employer has not terminated him. The objective medical evidence,
         considered with the claimant’s allegations, fails to support a finding that he
         is unable to perform full-time competitive work activity, particularly if he
         worked in an unskilled occupation with reduced social demands. He
         alleged social difficulty working as a middle school substitute teacher and

                                              24
as a sheriff’s deputy. Such allegations are consistent, as both work
environments would have high stress levels, but such difficulty fails to
establish an inability to perform any work activity whatsoever.

The claimant alleged he isolates at home and is depressive, but he
motivates himself to take care of his home and pets, as well as parent his
teenaged son. His ability to cook, shop, drive, clean, and perform personal
care shows an ability to handle at least unskilled work. He alleged he is
quick to anger and does not like going to public places (including the
grocery store), but he can work up to 25 hours a week in a retail customer
service job. He can also serve as a volunteer firefighter, a position
requiring personal judgment, as well as possible exposure to traumatic
events. He apparently deems himself competent to serve in that capacity,
contrary to allegations of memory loss and confusion. These continued
activities and personal commitments are inconsistent with a finding that the
claimant had disabling limitations through the date last insured.

Lastly, there are inconsistencies in his allegations. He alleges past trauma
from a tractor-trailer accident that occurred in 2011, but he did not allege
trauma symptoms until mid-2014. Also, despite dozens of chiropractic
visits, there were no visits to the chiropractor between February 2011 and
November 2011, and no mention of the May 2011 accident when he was
seen in November 2013 (Exhibit l0F/12-13). At the first hearing, the
claimant alleged that he was fired from Home Depot due to non-
performance in October 2014, but that they hired him back in January 2015
(Hearing Testimony). Contrary to the allegations that he was terminated,
the claimant reported to VA staff that he had quit his job due to fuel costs
(Ex. l lF/24). The claimant also testified at the first hearing that he was
continuing to do strenuous physical activity at that time including riding a
motorcycle, working out, and working at a hardware store retail job.

The claimant had functional limitations resulting from his impairments
through the date last insured, but his allegation of disability is inconsistent
with the evidence in the record, especially the objective medical findings
cited above. His functional limitations were not disabling through the date
last insured. He was limited to work at the light level of physical exertion
through the date last insured due to the combination of symptoms caused by
his severe physical impairments, which also accounted for his
nonexertional postural and manipulative, and environmental limitations.
His specific manipulative restriction to frequent handling was due to his
mild bilateral carpal tunnel syndrome. His mental limitations of being
limited to unskilled routine repetitive tasks, no contact with the public as
part of the job, no more than occasional contact with coworkers, and no

                                      25
      high production rate jobs through the date last insured were due to the
      symptoms caused by his severe mental impairments.

      The claimant’s testimony at both hearings and his written statements do not
      support a finding of disability through the date last insured. His subjective
      physical and mental complaints and allegations far exceed the examination
      findings in his treatment records, as cited above in detail. In May of 2017,
      the claimant requested a VA social worker, Kimberly Ludwig, LSCSW, to
      take action to have some psychiatric treatment notes changed because they
      might hurt his disability case (Ex. 27F/76, 28F/l 7). He told Ms. Ludwig
      that he took issue with a progress note written by a registered nurse in the
      VA Mental Health Clinic (MHC), Michelle Davis, RN that made it “sound
      like he was just fine during the visit” when he wasn’t just fine and had
      issues. He told Ms. Ludwig that he was applying for Social Security
      disability benefits and that he did not want anything in his record that
      indicates that he was “doing fine” when he was not. Ms. Ludwig noted that
      the claimant became agitated when talking to her about this topic. He
      stated that Nurse Davis’ [sic] note contained lies and he wanted it changed.
      He then requested a meeting with Nurse Davis so he could “confront her”
      about her note. Ms. Ludwig informed the claimant that a meeting between
      him and Nurse Davis was not recommended and that she would not
      accommodate that request due to it being inappropriate.

      In December of 2017, the claimant brought up the issue concerning Nurse
      Davis’ [sic] progress note to a different VA social worker, Hope Bishop,
      LSCSW (Ex. 28F/17). He told Ms. Bishop that he went through an
      administrative process about getting Nurse Davis’ [sic] record amended,
      but he received a letter that said that no changes would be made. He said
      he still believed this information in his VA medical records was not
      accurate and he had concerns that “this information will be seen by Social
      Security and could affect his disability determination.”

      Although the record supports a finding that the claimant had some
      functional limitations that could have reasonably caused physical and
      mental limitations through the date last insured, the record does not
      document objective findings or treatment reasonably consistent with
      the symptoms and limitations the claimant alleges.

(R. 846-47) (emphases added).

      While it is error to rely on part-time work for the proposition that a claimant can

perform work on a full-time basis, that is not what the ALJ did here. As the quotation

                                            26
above makes clear, the ALJ relied on Plaintiff’s part-time work to demonstrate several

inconsistencies in his allegations of limitations, and the record evidence overwhelmingly

supports his reliance. Plaintiff’s appeal to Judge Posner’s suggestion of “the naiveté of

the Social Security Administration’s administrative law judges in equating household

chores to employment” is likewise unavailing. (Pl. Br. 38) (quoting Hughes v. Astrue,

705 F.3d 276, 278 (7th Cir. 2013)). The Tenth Circuit does not so condemn mere

consideration of daily activities as one among several factors in evaluating the

consistency of a claimant’s allegations of limitations. E.g., Bainbridge v. Colvin, No. 14-

1409, 618 F. App’x 384, 388 (10th Cir. July 7, 2015) (relying on activities of daily living

less strenuous, physically or mentally, than those considered in this case). And, as

demonstrated in the quotation above the ALJ’s discussion of daily activities relied on far

more than household chores.

       As the Commissioner points out only one of Plaintiff’s arguments regarding the

consistency analysis is correct. Moreover, Plaintiff does not even address the numerous

other inconsistencies found by the ALJ. Where “the balance of the ALJ’s [consistency]

analysis is supported by substantial evidence in the record,” the court will not reverse for

a single error in that analysis. Branum, 385 F.3d at 1274.

       D.     Medical Opinions

       Plaintiff claims the ALJ did not properly evaluate the treating source opinions of

Dr. Falola, Dr. Pashek, and Dr. Davis. (Pl. Br. 33). He argues that the earlier case was

remanded from this court because the ALJ did not consider those opinions. Id. (citing R.

939-54). He argues that the ALJ on remand should have recontacted those physicians to

                                             27
obtain specific functional limitations instead of merely rejecting the opinions because

they were on an issue reserved to the Commissioner. (Pl. Br. 33). He argues that in the

earlier case this court found Dr. Davis opined specific limitations. Id. He argues the ALJ

erred in concluding “the opinions were ‘all based on the claimant’s subjective contentions

and are not supported by objective findings,’” and “[t]he ALJ d[id] not identify the

purported inconsistencies between the subjective contentions and the objective findings.”

Id. He argues that in the earlier case this court “found Dr. Pashek’s opinions supported

by his review of Dr. Duong’s records, … found the three opinions provided a basis for

changing the ALJ’s decision and, in light of the three opinions, the ALJ’s decision was

unsupported by substantial evidence.” Id. at 34 (citing R. 948, 949, 951-52). Plaintiff

goes on to explain how, in his view Dr. Pashek’s opinion, id. at 34-35, Dr. Davis’s

opinion, id. at 35-36, and Dr. Falola’s opinion should have been accorded greater weight.

Id. at 36.

       The Commissioner argues that the ALJ’s weighing of the medical opinions was

reasonable. He argues that none of Plaintiff’s treating physicians identified specific

functional limitations, and the ALJ evaluated each of their opinions and accorded little

weight to each. (Comm’r Br. 12). He argues that the record evidence supports the ALJ’s

weighing. Id. at 12-13. He argues the Ruling relied on by Plaintiff to argue the ALJ

should have recontacted these physicians was rescinded more than a year before the

ALJ’s decision at issue. Id. at 13-14. He argues the ALJ discussed the inconsistencies

when considering Plaintiff’s allegations of limitations and need not repeat this discussion

when specifically evaluating the opinions. Id. at 14. The Commissioner argues that the

                                            28
court in the earlier case before remand did not make findings regarding the weight to be

accorded these opinions but found the opinions were new, material, chronologically

relevant evidence requiring remand for consideration and weighing by the Commissioner

on remand. (Comm’r Br. 15). Finally, he argues that the doctors’ clinical findings are

not opinions regarding functional limitations. Id.

       1.     The ALJ’s Findings

       The ALJ accorded little weight to the opinion (“has been unable and will continue

to have difficulty maintaining a job and take care of his needs”) of Dr. Falola, Plaintiff’s

psychiatrist, because Plaintiff alleged he doesn’t like to leave the house due to his PTSD

symptoms but “has been working part-time throughout essentially the whole period being

adjudicated,” because Dr. Falola did not provide specific mental functional limitations,

and because whether an individual is unable to work within the meaning of the Act is an

issue reserved to the Commissioner. (R. 848) (quoting Dr. Falola’s letter, R. 1299). The

ALJ accorded the letter opinions of Plaintiff’s speech-language pathologist, Dr. Pashek,

and psychologist, Dr. Davis little weight for the same reasons Dr. Falola’s opinion was

accorded little weight. Id. at 849. He then provided two additional reasons to discount

the opinions: “The opinions from Dr. Falola, Dr. Pashek and Dr. Davis are all based on

the claimant’s subjective contentions and are not supported by objective medical findings

in their own treatment notes.” Id.

       2.     Analysis

       In arguing that in the earlier case this court found Plaintiff’s treating sources

provided specific functional limitations, that the treating source opinions are supported by

                                              29
evidence in the records, or found the opinions provided a basis for changing the ALJ’s

decision, Plaintiff’s argument misunderstands the decision of this court before remand

and misunderstands the purpose of judicial review of a decision of the Commissioner.

As noted earlier in this opinion, the purpose of judicial review of a decision of the

Commissioner is to determine whether the Commissioner applied the law correctly and

whether substantial record evidence supports the decision reached by the Commissioner

(the ALJ in this case). Lax, 489 F.3d at 1084; White, 287 F.3d at 905. Moreover, the

court may not substitute its judgment for the Commissioner’s, even if the evidence

preponderates against the Commissioner’s decision. Bowman, 511 F.3d at 1272;

Hackett, 395 F.3d at 1172; Bowling, 36 F.3d at 434.

       As the Commissioner suggests, the court in the earlier decision did not weigh the

treating source opinions at issue there—and now at issue here. Rather, it noted that the

opinions had been provided to the Appeals Council after the first ALJ decision and the

Council determined they were about a later time and declined to consider them in

deciding to review the ALJ’s decision. (R. 944). The court recognized that the question

whether evidence rejected by the Appeals Council is new, material, and chronologically

relevant is a question of law reviewable by the court de novo. Id. It recognized that the

opinions at issue were new and material and stated, “The question before the court is

whether they are related to the period on or before the date of the ALJ’s decision.” Id. at

947. The court analyzed the evidence and stated its conclusion—“On the facts of this

case, the court finds that the opinions offered to the Appeals Council from three treatment

providers are new, material, and related to the period on or before the date of the ALJ’s

                                             30
decision.” (R. 949). The court reversed the decision below and remanded the case “in

order for the Commissioner to consider the opinions of the three treatment sources and

any related medical records.” Id. at 953. Although the court found that the three

opinions “provide[] a clear basis for changing the ALJ’s decision,” id. at 952, it could

not, and it did not dictate the weight to be accorded those opinions on remand. The

responsibility for weighing the evidence in the first instance is that of the Commissioner.

While the Act provides authority for a court to remand for the immediate award of

benefits, 42 U.S.C. § 405(g) (sentence four), that may be done only when the

administrative record has been fully developed and when substantial and uncontradicted

evidence in the record indicates that the claimant is disabled and entitled to benefits.

Gilliland v. Heckler, 786 F.2d 178, 184, 185 (3rd Cir. 1986). The court did not do that.

       Plaintiff’s suggestion that the ALJ should have recontacted these treating sources

for specific functional limitations is without merit. As the Commissioner points out SSR

96-5p, upon which Plaintiff relies for his assertion, was rescinded more than a year before

the ALJ decision in this case. Rescission of Social Security Rulings 96-2p, 96-5p, and

06-3p; Correction, 82 Fed. Reg. 16,869 (Soc. Sec. Admin. April 6, 2017). Moreover,

Plaintiff was represented on remand by the same counsel who represents him before this

court. (R. 835, 978). As noted above, an ALJ may rely on counsel to identify any issues

requiring further development. Maes, 522 F.3d at 1096. Counsel could have requested

the ALJ to recontact these treating sources, or he could have contacted them himself and

sought clarification of specific mental functional limitations. There is no error in the

ALJ’s alleged failure to recontact the sources.

                                             31
       Plaintiff objects to the ALJ’s finding that the doctors did not assess specific mental

functional limitations, and argues that Dr. Davis’s opinion that Plaintiff “would have

difficulty with focus and concentration and it would be exceptionally difficult for

[Plaintiff] to follow even basic work tasks [and] a return to work would undo the progress

[Plaintiff] had made so far, as stress exacerbated his PTSD symptoms,” constitutes such

specific functional limitations. (Pl. Br. 33). While Plaintiff has accurately portrayed Dr.

Davis’s opinion, “difficulty with focus and concentration,” “exceptional difficulty

following basic work tasks,” “undoing progress,” and “exacerbated symptoms,” are not

specific functional limitations in individual work-related mental abilities.

       Plaintiff next argues that in finding the opinions “all based on the claimant’s

subjective complaints and are not supported by objective findings,” the ALJ failed to

“identify the purported inconsistencies between the subjective contentions and the

objective findings.” Id. To the extent this argument suggests the ALJ inadequately

addressed inconsistencies, the court notes it has already found that analysis sufficient and

it will not repeat its discussion here. Plaintiff argues that Dr. Pashek’s opinions are not

limited to Plaintiff’s subjective contentions, id. at 34, but the ALJ did not find the

opinions limited to Plaintiff’s subjective contentions, but that they are based on those

contentions. An opinion may be based on many factors, but to the extent it is based on a

doubtful factor, it may be properly discounted.

       Attempting to show that the opinions are in fact supported by objective medical

findings in the doctors’ treatment notes, Plaintiff cites test results recorded in the

treatment notes and argues that these results support the opinions of the doctors. Id. at

                                              32
34-36. However, neither Plaintiff, Plaintiff’s counsel, this court, nor the ALJ are health

care professionals qualified to interpret the results of medical, psychological, or clinical

testing and decide whether they support the conclusory opinions stated in the doctors’

letters. It is the doctors’ responsibility to demonstrate support for their medical opinions

from the objective medical testing. They should explain that support in their opinion and

not leave it to the ALJ or some other layman to discern what factors, if any, support the

opinion. As the ALJ properly concluded, these opinions do not do so.

       As the district court’s remand order required, the ALJ in this case considered the

medical opinions of Dr. Falola, Dr. Pashek, and Dr. Davis, and the related medical

records. He provided five reasons to accord little weight to each of the opinions, and

those reasons are supported by the record evidence. While there is record evidence

which could support a different conclusion, Plaintiff has not demonstrated that the

conclusion reached by the ALJ is unsupported or unreasonable, and the court may not

substitute its judgment for that of the Commissioner.

IV.    Step Five

       Plaintiff claims the Commissioner did not meet his step-five burden to show work

exists in the economy of which Plaintiff is capable, because the ALJ relied on testimony

of a vocational expert (VE) which conflicts with the DOT. (Pl. Br. 38). This is so, in

Plaintiff’s view, because the ALJ assessed Plaintiff with the ability to reach overhead

only occasionally, whereas the representative jobs identified by the VE and accepted by

the ALJ require the ability to reach frequently. Id. at 39. The Commissioner argues that

“Plaintiff’s argument is foreclosed by Segovia v. Astrue, 226 F. App’x 801 (10th Cir.

                                             33
2007),” wherein the court was faced with an argument like that presented here and

rejected it because a job which requires frequent reaching may not require more than

occasional overhead reaching. 226 F. App’x at 804. The Segovia court noted that the

VE in that case was aware of the claimant’s limitation to occasional overhead reaching

and testified that the jobs identified were consistent with the RFC assessed and the DOT.

Id. It concluded that the VE testimony was substantial evidence supporting the ALJ’s

decision. In his Reply Brief, Plaintiff cites Eighth Circuit cases for the proposition that a

job with a general limitation in reaching greater than the RFC assessed limitation in

overhead reaching constitutes an apparent conflict with the DOT which must be

specifically addressed by the VE, or remand is necessary. (Reply 12) (citing Moore v.

Colvin, 769 F.3d 987 (8th Cir. 2014); and Kemp ex rel. Kemp v. Colvin, 743 F.3d 630,

633 (8th Cir. 2014)).

       The court finds the Tenth Circuit’s decision in Segovia persuasive. Here, the ALJ

told the VE to assume an individual restricted to only occasional overhead reaching. The

VE testified that such an individual would be capable of performing the representative

jobs which the ALJ ultimately accepted. She also specifically testified that her testimony

was consistent with the DOT, supplemented by information she “gleamed [sic] from [her]

experience in the placement and evaluation of individual’s subsequent to that

publication.” (R. 892). Such testimony, supplementing information contained in the

DOT which deals with a broad range of abilities and positions throughout the economy,

is the very purpose for having VE testimony. The position espoused by Plaintiff seeks to

exalt form over substance in reviewing Social Security decisions. The court notes that

                                             34
although Segovia is an unpublished decision and therefore not binding on this court, the

Eighth Circuit opinions cited by Plaintiff are also not binding on this court—even though

published. The court finds the decision in Segovia is well-reasoned and is a decision of

the Tenth Circuit. It is therefore more persuasive to this court.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated July 15, 2019, at Kansas City, Kansas.




                                              s:/ John W. Lungstrum
                                              John W. Lungstrum
                                              United States District Judge




                                             35
